DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Applicant has amended claim 10 such that “electric heating system” with “electric heating element.”  “Electric heating element” is considered a commonly understood term of art, and thus does not invoke 35 U.S.C. 112(f).  The interpretation under 35 U.S.C. 112(f) as set forth in the previous office action has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 2011/0006123 A1) in view of Shelley (US 4987513).
	As per claim 1, Sharp discloses a method of operating a water heater appliance, the method comprising: a dormant event at the water heater appliance (para. 0024, line 3: power outage; para. 0024, line 6: water heater); initiating a randomized delay period in response to the expiration of the dormant event and initiating activation of the water heater appliance following the randomized delay period (para. 0024, lines 1-4), wherein initiating the randomized delay period comprises calculating the randomized delay period as a function of a randomizer variable value which varies randomly over time (the number of a random number generator is a variable value that varies randomly over time (i.e., each time the random number generator is run).  Sharp does not explicitly teach the detection of the expiration of the dormant event.  Shelly teaches an appliance start delay method comprising detecting expiration of a dormant event at an appliance (col. 1, lines 52-53 re. recognizing restoration of power) and initiating a delay period in response to detecting expiration of the dormant event (col. 1, line 67 – col. 2, line 11; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly actively detect the expiration of the power outage of Sharp for the simple purpose of knowing when to begin to restart delay routine.
	As per claim 2, Sharp discloses wherein the dormant event comprises a power-loss event (para 0024, line 3).
	As per claim 3, Sharp does not teach explicitly wherein detecting expiration of a dormant event comprises receiving a demand signal. Shelley teaches wherein detecting expiration of a dormant event comprises receiving a demand signal (col. 6, line 14 re. activating signal; etc.).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly receive a demand signal within the system of Sharp for the simple purpose of alerting the control system when to begin to restart delay routine.
 	As per claim 5, Sharp does not teach wherein initiating the randomized delay period comprises calculating the randomized delay period as a randomized fraction of a set maximum delay. Shelley discloses wherein initiating the randomized delay period comprises calculating the randomized delay period as a randomized fraction of a set maximum delay (col. 1, lines 33-38 re. a maximum delay time of 200 seconds after which all loads are reconnected, and the randomized delay times are fractions thereof (10 secs., 20 secs., 30 secs., etc. which are all time fractions of 200 secs.)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly control the various randomized delay values of Sharp in terms of a fraction of a set maximum value for the purpose of limiting the longest off-period of any of the water heaters, so that no user must go without heated water for an excessive period of time.
	As per claim 19, Sharp discloses a method of operating a water heater appliance, the method comprising: a dormant event at the water heater appliance (para. 0024, line 3: power outage; para. 0024, line 6: water heater); initiating a randomized delay period in response to the expiration of the dormant event and initiating activation of the water heater appliance following the randomized delay period (para. 0024, lines 1-4), wherein initiating the randomized delay period comprises calculating the randomized delay period as a function of a randomizer variable value which varies randomly over time (the number of a random number generator is a variable value that varies randomly over time (i.e., each time the random number generator is run).  Sharp does not explicitly teach the detection of the expiration of the dormant event.  Shelly teaches an appliance start delay method comprising detecting expiration of a dormant event at an appliance (col. 1, lines 52-53 re. recognizing restoration of power) and initiating a delay period in response to detecting expiration of the dormant event (col. 1, line 67 – col. 2, line 11; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly actively detect the expiration of the power outage of Sharp for the simple purpose of knowing when to begin to restart delay routine.  Sharp also does not teach wherein the function has a set minimum delay period.  Shelley provides an example wherein the minimum delay time is 10 seconds (5% of 200 seconds (col. 1, lines 56-66)). Within the context of this example, 10 seconds is clearly a minimum value.  (It is also noted that an absolute minimum delay time of zero seconds exists for any scenario.)  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a minimum delay value within the system of Sharp for the simple purpose of designating the limits under which the randomly generated delay of Sharp are to operate (in this case 10 seconds, but for any possible scenario an absolute minimum possible delay of zero seconds exists).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 2011/0006123 A1) in view of Shelley (US 4987513), and further in view of Isaacson (US 2007/0051819 A1).
	As per claim 4, Sharp does not disclose wherein the demand signal is a restricted-use signal.  Isaacson teach the concept of providing a restricted use signal to a water heater (see para. 0017 and claims 25 and 31 regarding the activation signal restricting operation to particular temperatures during Sabbath.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide such a restricted use activation signal within the context of Sharp for the purpose of operating the water heater in a manner that properly observes Sabbath requirements.
	As per claim 6, Sharp does not disclose wherein the randomized delay period is less than or equal to five minutes. Shelley discloses wherein the randomized delay period is less than or equal to five minutes (maximum delay is 200 seconds, which is less than 5 minutes). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the delay maximum of Shelley for the same purpose to again limit the longest off-period of any of the water heaters, so that no user must go without heated water for an excessive period of time.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 2011/0006123 A1) in view of Shelley (US 4987513), and further in view of Roetker et al. (US 2013/0202277 A1).
	As per claims 7 and 8, Sharp does not disclose wherein initiating activation comprises directing a tank of the water heater appliance to an elevated temperature.  Further, while Sharp teaches the restarted load being a water heater, they do not particularly discuss the structure or operation of the water heater.  Roetker et al. teach a water heater wherein in operation the water in tank 20 is raised to an elevated temperature (claim 7), and further wherein the elevated temperature is above 32 degrees Celsius (claim 8)  (para. 0002, lines 6-8).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly raise the temperature within the water heater of the system of Sharp for the simple purpose of providing heated water for domestic use.
	As per claim 9, Sharp does not teach wherein initiating activation comprises directing power to a control panel. Roetker et al. disclose a demand response control panel 14 connected to home energy manager 40, which controls operation and energy use of the water heater (paras. 0031, 0033, etc.), including directing power to the control panel. mounted to the casing, wherein initiating activation comprises directing power to the control panel via line 50.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use a home energy manager in conjunction with the water heater controls such that activation directs energy to a control panel for the purpose of efficiently controlling energy use, and further providing a control panel for user management of the water heater.
Claims 10-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roetker et al. (US 2013/0202277 A1) in view of Sharp (US 2011/0006123 A1) and Shelly (US 4987513).
	As per claim 10, Roetker et al. disclose  a water heater appliance comprising a casing 12: a tank disposed within the casing (Fig. 1, etc.), the tank defining an inlet and an outlet (Fig. 1: at connections with pipes 22 and 24, respectively); an inlet conduit 22 mounted to the tank at the inlet of the tank; an electric heating system in thermal communication with the tank to heat water within the tank (electric heaters 32 & 33); and a controller 48 in operative communication with the electric heating system (Fig. 1 shows connection; Figs. 2-5 show control algorithms), the controller being configured to initiate a responsive-heating cycle Controller 48 is a “demand response controller,” see para. 0031, etc.).  Roetker et al. do not teach the responsive heating cycle comprising detecting expiration of a dormant event at the water heater appliance, initiating a randomized delay period in response to detecting expiration of the dormant event, and initiating activation of the water heater appliance following the randomized delay period.  As described with regard to claim 1, above, Sharp teaches a dormant event at the water heater appliance (para. 0024, line 3: power outage; para. 0024, line 6: water heater); initiating a randomized delay period in response to the expiration of the dormant event and initiating activation of the water heater appliance following the randomized delay period (para. 0024, lines 1-4), wherein initiating the randomized delay period comprises calculating the randomized delay period as a function of a randomizer variable value which varies randomly over time (the number of a random number generator is a variable value that varies randomly over time (i.e., each time the random number generator is run).  Shelly teaches an appliance start delay method comprising detecting expiration of a dormant event at an appliance (col. 1, lines 52-53 re. recognizing restoration of power) and initiating a delay period in response to detecting expiration of the dormant event (col. 1, line 67 – col. 2, line 11; etc.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the controls of Sharp and Shelley to the water heater of Roetker et al. for the purpose of preventing overload of the electric grid after a power outage, and further and similarly to actively detect the expiration of the power outage, as taught by Shelley, for the simple purpose of knowing when to begin to restart delay routine.
	As per claim 11, Roetker et al. do not teach wherein the dormant event comprises a power-loss event.  Sharp teaches wherein the dormant event comprises a power-loss event (para. 0024, line 3).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the controls of Sharp and Shelley to the water heater of Roetker et al. after a power outage for the purpose of preventing overload of the electric grid.	
	As per claim 12, Roetker et al. do not teach wherein detecting expiration of a dormant event comprises receiving a demand signal.  Shelley discloses wherein detecting expiration of a dormant event comprises receiving a demand signal (col. 6, line 14 re. activating signal; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a demand signal to the system of Roetker et al. after a power outage for the same purpose of restarting the water heater after power has restored.
	As per claim 14, Roetker et al. do not teach wherein initiating the randomized delay period comprises calculating the randomized delay period as a randomized fraction of a set maximum delay.  Shelley teaches wherein initiating the randomized delay period comprises calculating the randomized delay period as a randomized fraction of a set maximum delay (col. 1, lines 33-38 re. a maximum delay time of 200 seconds after which all loads are reconnected, and the randomized delay times are fractions thereof (10 secs., 20 secs., 30 secs., etc. which are all time fractions of 200 secs.)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide such randomized delay periods after a power outage to the system of Roetker et al. for the same purpose of preventing sudden overload of the electricity grid.	
	As per claim 15, Roetker et al. do not teach wherein the randomized delay period is less than or equal to five minutes.  Shelley teaches wherein the randomized delay period is less than or equal to five minutes (maximum delay is 200 seconds, which is less than 5 minutes).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide delay periods of less than 5 minutes for the purpose of effectively restoring operation quickly and efficiently.
	As per claims 16 and 17, Roetker et al. disclose wherein in operation the water in tank 20 is activated to an elevated temperature (claim 16), and further wherein the elevated temperature is above 32 degrees Celsius (claim 17)  (para. 0002, lines 6-8).
	As per claim 18, Roetker et al. disclose a demand response control panel 14 connected to home energy manager 40, which controls operation and energy use of the water heater (paras. 0031, 0033, etc.), including directing power to the control panel. mounted to the casing, wherein initiating activation comprises directing power to the control panel via line 50.  While Fig. 1 of Roetker et al. does not explicitly show the control panel being mounted on the water heater, such is considered a simple rearrangement of parts not affecting the functioning of the system that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the purpose of locating the control panel for convenient user access.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roetker et al. (US 2013/0202277 A1) in view of Sharp (US 2011/0006123 A1) and Shelly (US 4987513), and further in view of Isaacson (US 2007/0051819 A1).
	As per claim 13, Roetker et al. do not teach wherein the demand signal is a restricted-use signal.  Isaacson teach the concept of providing a restricted use signal to a water heater (see para. 0017 and claims 25 and 31 regarding the activation signal restricting operation to particular temperatures during Sabbath.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide such a restricted use activation signal within the context of Roetker as modified by Shelley for the purpose of operating the water heater in a manner that properly observes Sabbath requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763